Action to recover damages for personal injuries sustained by plaintiff when she slipped and fell on the floor of a store operated by defendants. Judgment in favor of plaintiff reversed on the law and the facts, with costs, and the complaint dismissed on the law, with costs. The only possible actionable defect which could be found from the proof is that water had accumulated on the floor. Bearing in mind that a storekeeper cannot be expected to prevent the presence of some water on the floor during the course of a rainy or snowy day (Miller v. Gimbel Bros., Inc., 262 N. Y. 107; Antenen v. New York Tel. Co., 271 N. Y. 558; Dolan v. Hotel Campbell, Inc., 260 App. Div. 872; Freedman v. Clinton Court Corporation, Inc., 167 Misc. 801, affd. 254 App. Div. 643, revd. 279 N. Y. 736), there was no factual proof of the nature and extent of such water as would warrant a finding that the defendants had not exercised reasonable care in the maintenance of the premises under the prevailing weather conditions. Appeal from order denying defendants’ motion to set aside the verdict and for a new trial dismissed, without costs. Close, P. J., Hagarty, Adel, Lewis and Aldrich, JJ., concur.